DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 

Claim Rejections - 35 USC § 112

Claims 1, 5-9, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, and 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea (US 6,256,572 B1) in view of Halstvedt et al. (US 2009/0249136 A1).

Regarding claim 1, Rea discloses an electronic component (Fig. 1), the component comprising 
(Fig. 1 element 11) having at least one opening (Fig. 1 element 16); and 
- a circuit board (Fig. 2 element 20) comprising a processor (Fig. 2 element 21), a non-volatile memory element (as discussed in Column 2 lines 9-10) and a plurality of contact areas (Fig. 3 elements 25) corresponding to the at least one opening (as discussed in Column 4 lines52-53), at least one of said contact areas being electrically connected to a programming interface of the memory element (as discussed in Column 4 lines 36-42); 
- the component being arranged such that the contact areas can be contacted by means of a needle adapter (Fig. 4 element 30) through the at least one opening to access the programming interface (as discussed in Column 4 lines 54-56).
Rea does not expressly disclose that the programming interface enables direct access to a memory of the memory element via the needle adapter without a JTAG interface.
Halstvedt teaches that the programming interface enables direct access to a memory of the memory element via the needle adapter (as discussed in Paragraph [0027] and indicated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a programming interface able to access the memory directly via a needle adapter as taught by Halstvedt in the component of Rea in order to provide debugging functionality for the component.
Rea does not expressly disclose the component being a component of an adjustable furniture system, however, as this feature of the claim is recited in the 
Rea further does not expressly disclose one of the contact areas connected to a terminal for a voltage supply of the memory element and the component is arranged such that the memory element is configured to be supplied with electrical voltage via the needle adapter, however one of ordinary skill in the art before the effective filing date would have recognized that this is an intended use of the contact area and terminal, and as such that the contact areas and terminal as disclosed by the Rea reference are capable of providing voltage supply to the memory element as discussed in Column 4 lines 60-67 and Column 5 lines 1-3, and that in the case of a test input under JTAG specification, a voltage is applied as the input signal, and the needle adapter is connected with the JTAG ports through the needle connector and as such supplies the electrical voltage through the needle connector, and further in the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, as is known in the art, voltage comparison within a memory element is dependent upon the difference in voltage levels of the element as compared to the supply voltage. As such, 

Regarding claim 5, Rea in view of Halstvedt discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein which the memory element is located outside the processor.
Halstvedt teaches an external memory element (Fig. 1 element 106) which is located outside a processor (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a memory element located outside a processor as taught by Halstvedt in the component of Rea in order to provide additional memory to the processor for data storage.

Regarding claim 6, Rea in view of Halstvedt discloses the component as set forth in claim 1 above.
Rea does not expressly disclose the component further comprising at least one further non-volatile memory element whose programming interface is electrically connected to the contact areas.
Halstvedt teaches a component comprising one further non-volatile memory element (Fig. 1 element 106 as described in Paragraph [0025]) whose programming 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one further non-volatile memory element whose programming interface is electrically connected to the contact areas as taught by Halstvedt in the component of Rea in order to provide additional memory to the processor for data storage.

Regarding claim 7, Rea in view of Halstvedt discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein the component is arranged such that the programming interface enables direct access to the memory of the memory element, without using the processor.
Halstvedt teaches a component which is arranged such that the programming interface enables direct access to a memory of the memory element, without using the processor (as shown in Fig. 1 wherein the host computer has access to the external memory and internal memory on the microcontroller board without using the processor 122, as discussed in Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the component to enable direct access to the memory element without using the processor in order to more efficiently program the component (as is suggested as desirable by Rea in Column 2 lines 37-39 and Column 5 lines 1-3).

Regarding claim 8, Rea in view of Halstvedt discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein the housing comprises a plurality of openings corresponding to a number of the contact areas, whose positions correspond to the contact areas, however it would have been obvious to one having ordinary skill in the art before the effective filing date to provide a plurality of opening corresponding to a number of the contact areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 9, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and further wherein the contact areas are located at a defined distance from the opening in the housing (as shown in Rea Figs. 4-5 and discussed in Rea Column 4 lines 65-67).

Regarding claim 12, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and further in which the housing comprises a mounting apparatus (Rea: Fig. 1 element 12) which is located on the same side as the opening (as shown in Rea Fig. 1).

Regarding claim 13, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and further in which the memory element is arranged to store a 
Rea does not expressly disclose wherein the memory element is arranged to store parameters for adjusting the furniture system, however the term “arranged” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 14, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and further in which the component is adapted to be one of the following components of the furniture system: a control device (as discussed in Rea Column 8 lines 7-9 wherein the component disclosed by Rea is disclosed to be used as a control system), a hand switch, a power supply unit.

Regarding claim 16, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and further a device arranged to establish electrical contact to the contact areas of the component through the opening in the housing by means of the needle adapter (as discussed in Rea Column 2 lines 55-67), and using a needle adapter (Rea: Fig. 4 element 30) to program the memory element while the electrical contact is established (as discussed in Rea Column 5 lines 1-3).

Halstvedt teaches a data processing equipment (Fig. 1 element 108) which is adapted to make a data connection to the programming interface (as discussed in Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art to utilize data processing equipment adapted to make a data connection to the programming interface, as taught by Halstvedt, in the component of Rea in order to provide a means of programming the processor as is common in the art.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea in view of Halstvedt as applied to claim 1 above, and further in view of Schwendimann et al. (US 2014/0026656 A1).

Regarding claim 11, Rea in view of Halstvedt discloses the component as set forth in claim 1 above.
Rea does not expressly disclose in which the housing and the circuit board are cast with one another. 
Schwendimann teaches in which the housing and the circuit board are cast with one another (as shown in Fig. 7 wherein the housing 3 and the circuit board 8 are cast in a potting compound as discussed in Paragraph [0012]).
.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea in view of Halstvedt as applied to claim 1 above, and further in view of Hjelm (US 2013/0199419 A1).

Regarding claim 15, Rea in view of Halstvedt discloses the component as set forth in claim 1 above and wherein said component may be a control device (as set forth in claim 14 above).
Rea does not expressly disclose a furniture system comprising the component as set forth in claim 1 above.
Hjelm teaches a furniture system (Fig. 1) having a control device (Fig. 1 element 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the component of Rea as disclosed in claim 1 above in a furniture system of Hjelm in order to provide a means of programmable control of the furniture system which may be programmed after manufacture of the component.


Response to Arguments

Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. The applicant has argued that the Rea and Halstvedt references do not disclose “direct access to a memory of the memory element via the needle adapter without a JTAG interface”.  The examiner acknowledges that the Rea and Halstvedt references rely on a JTAG configuration to allow direct access via a needle adapter of a memory of the memory element, however, as set forth above, the application as filed does not contain support for the negative limitation of “without a JTAG interface”.  As described in the Rea and Halstvedt references, the physical features and general operation of said features and elements of the electronic component are disclosed in a manner considered obvious to one of ordinary skill in the art.  The addition of negating the physical features and operation of the references through prohibiting a specific named interface does not invalidate the physical features themselves, and thus the references disclose the invention as originally disclosed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841